On the appeal from the City Court of New Haven which rendered a judgment for $26.40, the Court of Common Pleas reversed this judgment and rendered its judgment for the defendant, from which the plaintiff has appealed. The amount involved is $26.40. No principle or question affected with a public interest is involved. In an appeal from a motion setting aside a verdict of an inconsiderable amount we held in Bennett v. United Lumber  Supply Co.,110 Conn. 536, 538, 148 A. 369: "The underlying question in a motion to set aside a verdict of this inconsiderable amount in a case of this character where . . . *Page 716 
no principle or question affected with a public interest is involved, is not whether a wrong conclusion of the jury should be allowed to prevail, but whether the State should be subjected to the large expense a new trial would involve and whether the machinery of the court should be used for a considerable period in order to give a litigant the right to try his case over again and perhaps in another trial secure a verdict which would relieve him from paying a small judgment."
The same rule must prevail whether the judgment appealed from was in favor of the plaintiff or the defendant, or the case one to the jury or court. The amount involved is "too trivial to warrant a renewal of this controversy." In cases of this character appeals should not be taken to this court "unless the case be one which involves something more than a trifling sum of money." This case is not of that character. For that reason we determine the appeal without considering it upon its merits.
   There is no error.